Exhibit 12.1 McMoRan Exploration Co. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands) Computation of Ratio of Earnings to Fixed Charges: Years Ended December 31, Loss from Continuing Operations a ) ADD: (Benefit) Provision for Income Taxes - - ) - Interest Expense Rental Expense Factor Earnings Available For Fixed Charges ) ) ) Interest Expense Capitalized Interest Rental Expense Factor Fixed Charges Ratio of Earnings to Fixed Charges - b - b - b - b - b Computation of Ratio of Earnings to Fixed Charges and Preferred Dividends: Loss from Continuing Operations a ) ADD: (Benefit) Provision for Income Taxes - - ) - Interest Expense Rental Expense Factor Earnings Available For Fixed Charges and Preferred Dividends ) ) ) Interest Expense Capitalized Interest Preferred dividends c Rental Expense Factor Fixed Charges and Preferred Dividends Ratio of earnings to fixed charges and preferred dividends - d - d - d - d - d a. Loss represents McMoRan's continuing oil and gas operations. b. McMoRan sustained a net loss from continuing operations of $117.0 million in 2010, $204.9 million in 2009 and $211.2 million in 2008.These losses were inadequate to cover McMoRan’s fixed charges of $49.0 million in 2010, $47.5 million in 2009 and $56.3 million in 2008.McMoRan’s earnings available for fixed charges were insufficient to cover it's fixed charges by $54.0 million in 2011 and $69.9 million in 2007. c. Preferred dividends associated with McMoRan's 8% convertible perpetual preferred stock, 6¾% mandatory convertible preferred stock and 5.75% convertible perpetual preferred stock. 2010 includes a $51.6 million preferred dividend recognized upon issuance of the 5.75% convertible perpetual preferred stock representing a beneficial conversion option for the intrinsic value of the amount by which McMoRan’s common stock at the date of issuance exceeded the conversion price of the 5.75% convertible perpetual preferred stock. d. McMoRan sustained a net loss from continuing operations of $117.0 million in 2010, $204.9 million in 2009 and $211.2 million in 2008.These losses were inadequate to cover McMoRan’s fixed charges and preferred dividends of $126.1 million in 2010, $61.8 million in 2009 and $78.6 million in 2008.McMoRan’s earnings available for fixed charges and preferred dividends were insufficient to cover its fixed charges and preferred dividends by $96.8 million in 2011 and $73.3 million in 2007.
